Citation Nr: 1418338	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for OSA.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2013, and a transcript of the hearing is of record.

The issue of service connection for OSA is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed November 2006 rating decision denied service connection for OSA.

2.  The evidence received since the November 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for OSA.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between a bilateral knee disability and service-connected chronic myelogenous leukemia (CML).

4.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between a low back disability and service-connected CML.

5.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between a bilateral ankle disability and service-connected CML.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for OSA is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for OSA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral ankle disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for OSA was last finally denied in a November 2006 rating decision.  That decision found that there was no evidence of treatment for OSA in service, and the evidence did not demonstrate that the Veteran's OSA was otherwise related to service.  The Veteran did not appeal the decision, and the rating decision became final.

Since the time of the November 2006 final rating decision, the Veteran has submitted medical and lay evidence suggesting that his OSA is related to service-connected CML.  For example, in a statement received in July 2013, Dr. A.B. indicated that the Veteran's OSA was related to treatment for CML.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a relationship to service or a service-connected disability.  The newly-submitted evidence suggests a nexus, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for OSA is reopened.  To that extent only, the appeal is allowed.

Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service connected disability by a service connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diagnosed with degenerative joint disease of the knees, degenerative joint disease of the lumbar spine, and degenerative joint disease of the ankles.  The Veteran is service-connected for CML.  Therefore a current disability is shown and a service-connected disability, or service event, is shown.  The remaining question is whether there is a connection between the service-connected CML and the claimed disabilities.  

In a statement received by VA in July 2013, Dr. A.B., an assistant professor of medicine, opined that degenerative joint disease is associated with steroid use and stem cell transplant.   In August 2013, Dr. P.M., a professor of medicine who treated the Veteran for a 1990 bone marrow transplantation for treatment of CML, concluded that it was as likely as not that the Veteran's conditions were related to bone loss and subsequent bone and joint pathology associated with the bone marrow transplant therapy treating CML.  As a rationale for that opinion, Dr. P.M. stated that chronic, severe bone loss and resulting degenerative disc disease and arthritis of the weight-bearing joints were common sequelae of bone marrow transplantation.  

The Board acknowledges that VA examiners have been unable to find a connection between the Veteran's CML and his currently-claimed conditions.  However, resolving reasonable doubt in favor of the Veteran, and finding the July 2013 and August 2013 statements to be at least as probative as the negative VA opinions, the Board finds that service connection for a bilateral knee disability, a low back disability, and a bilateral ankle disability is warranted, and the Veteran's claims for service connection are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for OSA is reopened, and the appeal is allowed to that extent only.

Service connection for a bilateral knee disability is granted.

Service connection for a low back disability is granted.

Service connection for a bilateral ankle disability is granted.


REMAND

Additional development is warranted before the Board may make a decision on the claim of entitlement to service connection for OSA.  At a May 2010 VA examination, the examiner opined that it was unlikely that the Veteran's OSA was related to CML or to the chemotherapy, radiation therapy, or steroid therapy that the Veteran received for treatment of CML.  Instead, the examiner opined that it was likely that the Veteran developed sleep apnea as a result of being overweight.  Although, the examiner noted, people often gain weight when taking steroids, the examiner noted that the Veteran's exposure to steroids was limited to a year and a half nearly 20 years ago.  Furthermore, the examiner noted that the Veteran's weight actually reduced immediately after stopping steroids in April 1992 from 231 pounds to 228 pounds in August 1995.  The examiner found that CML or treatment for CML would not be likely to account for the Veteran's more recent weight gain and development of sleep apnea.  

In November 2012, a VA examiner found that the Veteran's OSA was most likely related to the Veteran's obesity, which the examiner found was not caused or aggravated by the Veteran's CML or treatment for CML.  The examiner noted that the Veteran had been able to lose weight through a VA program.  The examiner concluded that the Veteran's obesity was less likely than not the result of prednisone therapy, and was more likely than not related to the Veteran's lifestyle.  

In a statement received in July 2013, Dr. A.B., an assistant professor of medicine, stated that the Veteran's bone marrow transplant, total body irradiation, and graft versus host disease caused the Veteran to develop hypothyroidism and obesity.  Dr. A.B. noted that hypothyroidism is associated with total body irradiation, and untreated hypothyroidism can be associated with obesity.  Obesity, Dr. A.B. noted, is highly associated with sleep apnea.

Upon review of this medical evidence, the Board finds that an additional opinion regarding the etiology of the Veteran's OSA is needed.  Neither the May 2010 nor November 2012 examiners considered the possibility that the Veteran's total body irradiation may have caused the Veteran to develop hypothyroidism, resulting in weight gain, notwithstanding the Veteran's initial weight loss after stopping steroids.  Similarly, the July 2013 opinion of Dr. A.B. did not address the fact that the Veteran's weight actually reduced between the time that he discontinued steroid treatment in 1992 and 1995.  Accordingly, an additional opinion is needed addressing the relationship, if any, between the Veteran's OSA and CML, including treatment for CML. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a VA physician with experience treating leukemia and with expert knowledge of the long-term effects of that treatment.  The physician must review the claims file and should note that review in the report.  The examiner should provide the following information:

a) Is it at least as likely as not (50 percent probability or greater) that OSA was caused by service-connected CML, to include bone marrow transplantation, total body irradiation, and/or graft versus host disease?  The findings of the July 2013 letter from Dr. A.B. should be specifically addressed, specifically the theory that total body irradiation led the Veteran to develop hypothyroidism, which led him to develop obesity, which led him to develop OSA.

b) Is it at least as likely as not (50 percent probability or greater) that OSA has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected CML, to include bone marrow transplantation, total body irradiation, and graft versus host disease?  The findings of the July 2013 letter from Dr. A.B. should be specifically addressed, specifically the theory that total body irradiation led the Veteran to develop hypothyroidism, which led him to develop obesity, which led him to develop OSA.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


